Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
	2.	The following is an examiner’s statement of reasons for allowance:
3.	Claims 1-9, 11-17, 19 and 20 are allowed; 
4.	Independent claims 1, 12 and 20 claim a curved display panel and a method for manufacturing the same are provided. The curved display panel includes a plurality of clock buses, the clock buses extend along a first direction and are arranged along a second direction, the widths of the plurality of clock buses are different in the second direction, so that capacitance values between several clock buses and a clock signal line disconnected from the several clock buses are the same, in a manner not disclose or suggested in any prior art.  

The representative closest prior art is Yang et al., US Patent Application (20070164954), hereinafter “Yang” and Fujikawa US Patent Application (20150194109), hereinafter “Fujikawa””, which do not teach the features claimed in the independent claims, 1 and similarly worded claims 12 and 20: “1. A curved display panel, comprising: a first substrate, wherein the first substrate comprises a display area and a non- display area surrounding the display area; a plurality of scanning lines and a plurality of data lines, wherein the scanning lines and the data lines are formed in the display area of the first substrate, the scanning lines cross with the data lines to define a plurality of pixel units, wherein each pixel unit comprises an active switch and a first electrode, the active switch comprises a signal input end, a signal output end, and a control end, the signal input end of the active switch is connected to the data line corresponding to the active switch, the signal output end of the active switch is connected to the first electrode, and the control end of the active switch is connected to the scanning line corresponding to the active switch; a gate driving circuit located in the non-display area of the first substrate, wherein the gate driving circuit comprises a plurality of shift registers, and the shift register is electrically connected to the scanning line corresponding to the shift register; a plurality of clock buses located in the non-display area of the first substrate, wherein the clock buses extend along a first direction and are arranged along a second direction; and a plurality of clock signal lines located in the non-display area of the first substrate, wherein each clock signal line extends along the second direction and are arranged along the first direction, and the shift register is electrically connected to the clock bus corresponding to the shift register by using the clock signal line, wherein the widths of the plurality of clock buses are different in the second direction to so that capacitance values between several the plurality of clock buses and the clock signal lines that are disconnected from the plurality of clock buses on the curved display panel are the same, both the first direction and the second direction are parallel to a plane in which the first substrate is located, and the first direction crosses with the second direction”.

In regards to claims 1, 12 and 20 the representative prior art is Yang and Fujikawa. Yang discloses a liquid crystal display according to an exemplary embodiment of the present invention includes a substrate, a plurality of pixels arranged in a matrix on the substrate where each pixel includes a switching element, a plurality of gate lines that are connected to the switching elements and extend in a row direction, and a gate driver that is connected to the gate lines and is formed on the substrate as an integrated circuit. In the liquid crystal display, the gate driver includes a first region and a second region that is not aligned with the first region. Yang further discloses the liquid crystal panel assembly 300 in the form of at least one IC chip, may be mounted on a flexible printed circuit film
Fujikawa discloses a liquid crystal display device 10 includes a liquid crystal display panel 11, a driver 21, panel-side output terminals 24, image signal lines 30, and control signal lines 31. The liquid crystal display panel 11 includes a display area AA and a non-display area NAA. The driver 21 has an elongated shape that extends along an edge of the liquid crystal panel 11. The panel-side output terminals 24 are connected to the driver 21. The image signal lines 30 are routed from the panel-side output terminals 24 toward the display area AA in a fan-like form so as to cross a long edge 21L of the driver 21. The image signal lines 30 are configured to transmit image signals. The control signal lines 31 are routed from the panel-side output terminals 24 toward the display area AA. The control signal lines 31 are configured to transmit control signals. The control signal lines 31 include first control signal lines 31A and second control signal lines 31B. The first control signal lines 31A are routed toward the display area AA along the image signal lines 30. The second control signal lines 31B are routed from the panel-side output terminals 24 so as to cross a short edge 21S of the driver 21. At least a portion of each second control signal lines 31B has a larger width than that of the first control signal lines 31A.

In regards to claims 1, 12 and 20 Yang and Fujikawa, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art prior to the effective time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “the shift register is electrically connected to the clock bus corresponding to the shift register by using the clock signal line, wherein the widths of the plurality of clock buses are different in the second direction to so that capacitance values between several the plurality of clock buses and the clock signal lines that are disconnected from the plurality of clock buses on the curved display panel are the same, both the first direction and the second direction are parallel to a plane in which the first substrate is located, and the first direction crosses with the second direction” of the claimed invention.  Claims 2-9 & 11 and 13-17 & 19 depend from claim 1 and 12 respectively and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J MICHAUD/Examiner, Art Unit 2694